United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-11067
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DENISE MICHELLE CONTRERAS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:03-CR-47-5
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Denise Michelle Contreras appeals the 188-month sentence

imposed following her guilty plea to conspiracy to possess with

intent to distribute methamphetamine and aiding and abetting.          21

U.S.C. §§ 846 and 841(a)(1) & (b)(1)(A); 18 U.S.C. § 2.

     Contreras argues the district court erred by enhancing her

offense level pursuant to U.S.S.G. § 3B1.1(b) based on a finding

that she was a manager or supervisor of criminal activity


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-11067
                                -2-

involving five or more participants.   Reliable information

contained in the PSR and introduced at sentencing showed that

Contreras supplied cellular telephones to other members of the

operation, she equipped others with materials necessary to the

furtherance of the drug operation, she directed others to

complete financial transactions for the drug operation, she set

prices and controlled the delivery of the methamphetamine, and

she paid her brother a flat fee for drug deliveries that he made

while she herself was paid in pounds of methamphetamine.

     The district court did not clearly err in finding that

Contreras had a supervisory or managerial role in the drug

operation.   See U.S.S.G. § 3B1.1, comment. (n.4); United States

v. Parker, 133 F.3d 322, 329 (5th Cir. 1998); United States v.

Manthei, 913 F.2d 1130, 1135 (5th Cir. 1990).   Nor did the

district court err in applying the preponderance-of-the-evidence

standard to a disputed sentencing issue.   See United States v.

Carreon, 11 F.3d 1225, 1240 (5th Cir. 1994).

     AFFIRMED.